DETAILED ACTION
This is a first Office action on the merits to the application filed 12-17-2019. Claims 1-14 and 16-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/17/2019, 10/5/2020, and 3/25/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
These claim limitations are:
In claim 16, “a sending module … configured to send a path computation request”.
In claim 16, “a first receiving module … configured to receive a creation message”.
In claim 16, “a compression module … configured to compress identification information”.
In claim 16, “a first returning module … configured to return the compressed identification information”.
In claim 17, “a determination element … configured to determine path information”.
In claim 17, “a creation element … configured to create a tunnel”.
In claim 18, “a second receiving module … configured to receive compressed identification information”.
In claim 18, “a second returning module … configured to return the compressed identification information”.
In claim 18, “a third returning module … configured to send the compressed identification information”.
In claim 20, “a third receiving module … configured to receive a path computation request”.
In claim 20, “an instruction module … configured to receive the compressed identification information”.
In claim 20, “a fourth receiving module … configured to receive the compressed identification information”.
In claim 21, “a sending element … configured to send a creation message”.


The term “program” is understood as being both implemented in software and/or hardware. Thus, the term is understood to be a hardwired “program” for the sake of claim interpretation. See Spec. ¶ 212, the “program” is made of “modules” and the “modules … may be made into various integrated circuit modules separately, or multiple modules … may be made into a single integrated circuit module”.
The term “module” is described as being “hardware”, but more specifically “processors” and/or “integrated circuits”. See Spec. ¶¶ 192, 208, and 212.
The term “element” has no corresponding structure described in the specification, and thus, those claims reciting an “element” limitation are rejected under 35 U.S.C. §§ 112(a), 112(b) as presented below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-6 and 19 are objected to because of the following informalities:
Claims 1-4 recite various instances of “each of sub-PCEs” or “the each of sub-PCEs”. These are awkwardly phrased and should be changed as follows: the first instance should be 
Claims 5, 6, and 19 are also objected to for depending from an objected to base claim.
Appropriate correction is required.

Claim Rejections – 35 USC § 112(a) – Lack of Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 17 and 21 explicitly recite “a determination element”, “a creation element”, and/or “a sending element”. Under a section 112(f) analysis of these limitations, as presented above, these “elements” are subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A section 112(f) invocation requires corresponding structure to be recited in the Specification. See MPEP § 2181.II. However, as noted above, the term “element” has no corresponding structure or specific description in the Specification. Thus, these limitations cannot be 
To remedy this issue, please see the rejections of claims 17, 18, and 21 under 35 U.S.C. § 112(b) below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 is directed to an “apparatus … comprising: a processor and a storage”. The term “storage” in the Specification is open ended and not necessarily limited to physical or structural storage. See Spec. ¶¶ 191, 210, “the storage medium described above may include, but10 is not limited to, a USB flash disk, a Read-Only Memory (ROM), a Random Access Memory (RAM), a mobile hard disk, a magnetic disk, an optical disk or various other media capable of storing program codes.” (Emphasis 
To remedy this issue, the claim may be amended as “structural storage”, “non-transitory storage”, etc.1

Claim 20 recites “a third receiving module” and “a fourth receiving module”. These limitations create ambiguity because there is never recited “a first receiving module” or “a second receiving module” in claim 20 or parent claim 14. Thus, it is unclear if there is required to also be present “a first receiving module” and “a second receiving module”, even though not claimed. For at least this reason, claim 20 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The issue may be resolved by amending “third” to “first” and “fourth” to “second”. While claims 16 and 17, which also depend from claim 14, also recite “first” and “second” receiving modules, these limitations are in a separate and distinct chain of dependency than claim 20, and thus, would not create conflict.

Claims 16-18 recite limitations that have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I. While, for the sake of completeness, these limitations are assumed to invoke section 112(f), the analysis is nonetheless inconclusive. As noted above in the Claim Interpretation 
In response to this rejection, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claims to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claims limitations recite a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claims to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 17 (and 18 due to its dependency) and 21 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. As noted above, the term “element” has no corresponding structure or specific description in the Specification. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a “storage medium”, which includes transitory embodiments. See Spec. ¶ 210, “the storage medium described above may include, but10 is not limited to, a USB flash disk, a Read-Only Memory (ROM), a Random Access Memory (RAM), a mobile hard disk, a magnetic disk, an optical disk or various other media capable of storing program codes.” (Emphasis added.) Transitory embodiments are not patent eligible (see MPEP § 2106.03) and thus, claim 19 is rejected under section 101.
To remedy this, the claim may be amended to recite that the “storage medium” is “non-transitory”.2

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen ‘443 (U.S. 2017/0163443, applicant-cited).

Regarding independent claim 14, Chen ‘443 teaches:
An apparatus for determining identification information about a cross-domain path, comprising: a processor and a storage; wherein the storage stores a processor-executable program executed by the processor. Chen ‘443, Fig. 12, ¶¶ 89-91, apparatus 1200 has a processor 1230 and storage memory 1260.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘443 (U.S. 2017/0163443, applicant-cited) in view of Caviglia (U.S. 2015/0163125, newly cited), and in view of Chen ‘253 (U.S. 2009/0245253, newly cited), all of which are in the same field of path computation as the claimed invention.

Regarding independent claim 1, Chen ‘443 teaches:
A method for determining identification information about a cross-domain path (Chen ‘443, Figs. 3A, 13, ¶¶ 43-47, 92-96), comprising: 
receiving a path computation request from a first child path computation element (PCE), wherein the path computation request is used for making a request to acquire a path from a source node to a destination node, wherein the source node and the destination node are located in different domains, wherein the path comprises one or more path segments … (Chen ‘443, Fig. 13, step 1310, ¶ 92, which is further elaborated in Fig. 3A, ¶ 44, a request may be received from a child controller, for example, for a path creation of different segments from source to destination across domains, see Fig. 2); 
after identification information about the path from the source node to the destination node is acquired, instructing … each of sub-PCEs corresponding to the one or more path segments to [determine] identification information about a respective one of the one or more path segments (Chen ‘443, Fig. 13, step 1320, ¶ 92, as more specifically shown in Fig. 3A, step 302, ¶¶ 43-44, the process is repeated for each domain, see e.g., Figs. 4A-7B); and 
receiving the … identification information about the respective one of the one or more path segments returned by the each of sub-PCEs corresponding to the one or more path segments, and combining, according to the identification information about the path, the … identification information about the one or more path segments into … identification information about the path (Chen ‘443, Fig. 13, steps 1320, 1360, ¶¶ 92-94, as more specifically shown in Fig. 3A, step 304, ¶¶ 43-46).

Chen ‘443 does not explicitly teach that “the path computation request carries a compression identifier for identifying compression of the one or more path segments and a path setup type (PST)”, that the instruction to the sub-PCEs is “according to the compression identifier and the PST”, and that the identification information returned is “compressed identification information,” as further claimed. 
Caviglia partially remedies this and teaches, in a similar system to Chen ‘443, instruction messages from a parent PCE to child PCE can include a global identifier, which acts as both a compression identifier and a path setup type, e.g., LSP. See Caviglia, Figs. 7a, 8b, ¶¶ 53-77, where the global identifier is “passed from parent PCE to child PCE”. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the compression information in requesting path computations among sub-PCEs, as in Caviglia, with the path See Caviglia, ¶ 53.
Neither Chen ‘443 nor Caviglia, however, teach that the “the path computation request carries a compression identifier for identifying compression of the one or more path segments and a path setup type (PST)”. Chen ‘253 remedies this and teaches that a path computation request from a sub-PCE (or PCC) can include both a compression identifier and a path setup type. Chen ‘253, ¶¶ 20, 23, the request can have an identified compression format and a path type, such as P2MP or P2P. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compression type and PST of Chen ‘253 with the combination of Chen ‘443 and Caviglia to allow a domain controller, such as a PCC, to communicate required information to a more centralized path computation element for path computation across domains. See Chen ‘253, ¶ 23; Caviglia, ¶ 53.

Regarding dependent claim 20, there is further defined the apparatus of claim 14, including modules, which are embodied and executed by the processor 1230 and memory 1260 of Chen ‘443 in Fig. 12. The associated functions of the various modules are virtually identical to the steps performed in the method of claim 1. As a result, claim 20 is rejected as obvious under section 103 over the combination of Chen ‘443, Caviglia, and Chen ‘253 for the same reasons as presented above in the rejection of claim 1.

Regarding dependent claims 2 and 21, Caviglia further teaches “sending, according to the compression identifier, a creation message to the each of sub-PCEs corresponding to the one or more path segments, wherein the creation USSN 16/623,6132 BYL0084USmessage is used for requesting the each of sub-PCEs corresponding to the one or more path segments to create a tunnel and assign a binding segment-identification (Binding SID) to the created tunnel, wherein the creation message carries path information about the Caviglia, Fig. 7b, steps 701, 703, ¶¶ 76-77, and a local LSP identifier (a tunnel) is a compression identifier local to the respective domain and represents a path through the domain, see also Fig. 7a, ¶¶ 55-73. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compute paths among sub-PCEs, as in Caviglia, with the path computation system of Chen ‘443 to allow a path to be computed in local domains and across domains by using global and local (compression) identifiers instead of individual segments across each domain. See Caviglia, ¶ 53.

Regarding dependent claim 3, Caviglia further teaches “the creation message being used for requesting the each of sub-PCEs corresponding to the one or more path segments to create the tunnel comprises one of the following: the creation message is used for requesting the each of sub-PCEs corresponding to the one or more path segments to create a Resource Reservation Protocol-Traffic Engineering (RSVP-TE) tunnel; the creation message is used for requesting the each of sub-PCEs corresponding to the one or more path segments to create a Segment Routing-Traffic Engineering (SR-TE) tunnel; or the creation message is used for requesting the each of sub-PCEs corresponding to the one or more path segments to create the RSVP-TE tunnel or the SR-TE tunnel,” as recited in claim 3. Caviglia, ¶ 77. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compute paths among sub-PCEs, as in Caviglia, with the path computation system of Chen ‘443 to allow a path to be computed in local domains and across domains See Caviglia, ¶ 53.

Regarding dependent claim 4, Caviglia further teaches “receiving the compressed identification information about the one or more path segments returned by the each of sub-PCEs corresponding to the one or more path segments, and combining the compressed identification information about the one or more path segments into the compressed identification information about the path comprises: receiving the Binding SID assigned to the created tunnel and returned by the each of sub-PCEs corresponding to the one or more path segments; and combining received Binding SIDs returned by the sub-PCEs corresponding to the one or more path segments into the compressed identification information about the path,” as further recited in claim 4. Caviglia, Fig. 9, steps 903, 905, ¶¶ 85-87, the path is computed from the returned local identifiers and associated with a global identifier (e.g., binding SIDs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compute paths among sub-PCEs, as in Caviglia, with the path computation system of Chen ‘443 to allow a path to be computed in local domains and across domains by using global and local (compression) identifiers instead of individual segments across each domain. See Caviglia, ¶¶ 53.

Regarding dependent claim 5, Caviglia further teaches “the path information comprises following contents: a path name of the path, segment information about the one or more path segments, starting node information and destination node information about the tunnel to be USSN 16/623,6133 BYL0084UScreated, and the PST,” as recited in claim 5. Caviglia, Fig. 7a, ¶¶ 55-73. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compute paths among sub-PCEs, as in Caviglia, with the path computation system of Chen ‘443 to allow a path to be See Caviglia, ¶ 53.

Regarding dependent claim 6, Chen ‘443 further teaches “after the combining, according to the identification information about the path, the compressed identification information about the one or more path segments into the compressed identification information about the path, the method comprises: returning the compressed identification information about the path to the first sub-PCE,” as recited in claim 6. Chen ‘443, Fig. 13, at least step 1360, ¶ 94.

Regarding independent claim 7, Chen ‘443 teaches:
A method for determining identification information about a cross-domain path (Chen ‘443, Figs. 3A, 13, ¶¶ 43-47, 92-96), comprising: 
sending a path computation request to a parent path computation element (PCE), wherein the path computation request is used for making a request to acquire a path from a source node to a destination node, wherein the source node and the destination node are located in different domains, wherein the path comprises one or more path segments … (Chen ‘443, Fig. 13, step 1310, ¶ 92, which is further elaborated in Fig. 3A, ¶ 44, a request may be received from a child controller, for example, for a path creation of different segments from source to destination across domains, see Fig. 2); 
receiving a creation message from the parent PCE, wherein the creation message is sent by the parent PCE … (Chen ‘443, Fig. 13, step 1320, ¶ 92, as more specifically shown in Fig. 3A, step 302, ¶¶ 43-44, the process is repeated for each domain, see e.g., Figs. 4A-7B); 
[determining], according to the creation message, identification information about the one or more path segments; and returning the [determined] identification information about the one or more path segments to the parent PCE (Chen ‘443, Fig. 13, steps 1320, 1360, ¶¶ 92-94, as more specifically shown in Fig. 3A, step 304, ¶¶ 43-46).

Chen ‘443 does not explicitly teach that “the path computation request carries a compression identifier for identifying compression of the one or more path segments and a path setup type (PST)”, that the creation message is sent “according to the compression identifier and the PST”, and that the identification information returned is “compressed identification information,” as further claimed. 
See Caviglia, Figs. 7a, 8b, ¶¶ 53-77, where the global identifier is “passed from parent PCE to child PCE”. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the compression information in requesting path computations among sub-PCEs, as in Caviglia, with the path computation system of Chen ‘443 to allow a path to be computed across domains by using a global (compression) identifier instead of individual segments across each domain. See Caviglia, ¶ 53.
Neither Chen ‘443 nor Caviglia, however, teach that the “the path computation request carries a compression identifier for identifying compression of the one or more path segments and a path setup type (PST)”. Chen ‘253 remedies this and teaches that a path computation request from a sub-PCE (or PCC) can include both a compression identifier and a path setup type. Chen ‘253, ¶¶ 20, 23, the request can have an identified compression format and a path type, such as P2MP or P2P. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compression type and PST of Chen ‘253 with the combination of Chen ‘443 and Caviglia to allow a domain controller, such as a PCC, to communicate required information to a more centralized path computation element for path computation across domains. See Chen ‘253, ¶ 23; Caviglia, ¶ 53.

Regarding dependent claim 16, there is further defined the program of claim 14, including modules and elements, which are embodied and executed by the processor 1230 and memory 1260 of Chen ‘443 in Fig. 12. The associated functions of the various modules and elements are virtually identical to the steps performed in the method of claim 7. As a result, claim 16 is rejected as obvious under section 103 over the combination of Chen ‘443, Caviglia, and Chen ‘253 for the same reasons as presented above in the rejection of claim 7.

Regarding dependent claims 8 and 17, Caviglia further teaches “determining path information about the one or more path segments carried in the creation message; and creating a tunnel according to the path information and assigning a binding USSN 16/623,6134 BYL0084USsegment-identification (Binding SID) to the created tunnel,” as recited in claim 8, and “a determination element, which is configured to determine path information about the one or more path segments carried in the creation message; and a creation element, which is configured to create a tunnel according to the path information, and assign a binding segment-identification (Binding SID) to the created tunnel,” as recited in claim 17. Caviglia, Fig. 9, steps 903, 905, ¶¶ 85-87, the path is computed from the returned local identifiers and associated with a global identifier (e.g., binding SIDs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compute paths among sub-PCEs, as in Caviglia, with the path computation system of Chen ‘443 to allow a path to be computed in local domains and across domains by using global and local (compression) identifiers instead of individual segments across each domain. See Caviglia, ¶¶ 53.

Regarding dependent claim 10, Caviglia further teaches “the creation message is used for making a request to create at least one of following tunnels: a Resource Reservation Protocol-Traffic Engineering (RSVP-TE) tunnel, or a Segment Routing-Traffic Engineering (ST-TE) tunnel,” as recited in claim 10. Caviglia, ¶ 77. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compute paths among sub-PCEs, as in Caviglia, with the path computation system of Chen ‘443 to allow a path to be computed in local domains and across domains by using global and local (compression) identifiers instead of individual segments across each domain. See Caviglia, ¶ 53.

Regarding dependent claim 11, Chen ‘443 further teaches “the creating the tunnel according to the path information comprises: instantiating the tunnel according to the path information, and forwarding the creation message to a path computation client (PCC) as a starting node of the tunnel to be created, wherein the creation message is used for instructing the PCC to initiate a process of creating the tunnel according to the path information,” as recited in claim 11. Chen ‘443, Fig. 13, steps 1350, 1360, ¶ 94, as further expanded in Figs. 9A-11B, ¶¶ 76-80.

Regarding dependent claim 12, Chen ‘443 further teaches “assigning the Binding SID to the created tunnel comprises: in condition that the SID is assigned by a controller globally and uniformly, assigning the Binding SID to the tunnel and reporting the Binding SID to the parent PCE and the PCC after the tunnel is instantiated according to the path information; and/or in condition that the SID is assigned by a forwarding device and the assigned SID is reported to the controller, receiving the Binding SID assigned by the PCC to the tunnel after the PCC creates the tunnel, and reporting the Binding SID to the parent PCE,” as recited in claim 12. Chen ‘443, ¶¶ 6, 78, 82, see also Fig. 13, step 1360, ¶ 94.

Regarding dependent claims 13 and 18, Chen ‘443 further teaches “after the returning the compressed USSN 16/623,6135 BYL0084USidentification information about the one or more path segments to the parent PCE, the method further comprises: receiving compressed identification information about the path from the parent PCE; in condition that the path computation request is initiated by a predetermined path computation client (PCC), returning the compressed identification information about the path to the predetermined PCC; and in condition that the path computation request is not initiated by the predetermined PCC, sending the compressed identification information about the path to a PCC as a starting node of the tunnel,” as recited in claim 13, and “a second receiving module, which is configured to receive compressed identification information about the path from the parent PCE after the Chen ‘443, ¶¶ 6, 78, 82; see also Fig. 13, step 1360, ¶ 94.

Regarding claim 19, there is recited “a storage medium, comprising stored programs which, when executed, execute the method of claim 1.” Chen ‘443 further teaches an apparatus with a storage medium having instructions (i.e., programs) for executing a path computation method. See Chen ‘443, Fig. 12, memory 1260, ¶¶ 89-91.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2019/0349286, 2012/0213224, 2012/0308225, 2015/0023186, and 2016/0359735, all describes various systems and methods of determining a path across domains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Caution should be used in the wording. For example, amending the limitation to “physical storage” would likely still create ambiguities because a transitory signal is physical and real but does not resolve the issue. See e.g., MPEP § 2106.03.I.
        2 Caution should be used in the wording. For example, amending the limitation to “physical storage” would not resolve the issue because a transitory signal is physical and real but does is still, nonetheless, not patent eligible. See e.g., MPEP § 2106.03.I.